NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


BOB GUALTIERI, in his official capacity as )
Sheriff of Pinellas County, Florida,         )
                                             )
              Appellant,                     )
                                             )
v.                                           )        Case No. 2D17-3632
                                             )
C.F. and T.F., individually and as parents )
and legal guardians for N.F., a minor child, )
                                             )
              Appellees.                     )
                                             )

Opinion filed April 20, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pinellas County;
Patricia Muscarella, Judge.

Nicole E. Durkin, Senior Associate Counsel,
Pinellas County Sheriff's Office, Largo, for
Appellant.

Andrew D. Manko and John S. Mills of The
Mills Firm, P.A., Tallahassee, for Appellee.



PER CURIAM.

              Affirmed.



KHOUZAM, LUCAS, and SALARIO, JJ., Concur.